  Case 5:20-cv-00230 Document 10 Filed on 05/06/21 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                LAREDO DIVISION
JOSH LIMAS                                     §
                                               §     CIVIL ACTION NO. 5:20-cv-00230
Plaintiff                                      §
                                               §
VS.                                            §
                                               §
LFD, LLC                                       §
                                               §
Defendant                                      §

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                          PURSUANT TO FRCP 41(a)(1)

TO THE HONORABLE JUDGE OF SAID COURT:


       PLEASE BE ADVISED that the parties in this case, JOSH LIMAS Plaintiff and

LFD, LLC Defendant have reached a resolution of Plaintiff’s claims and pursuant to

FRCP 41(a)(1)(A)(ii), requests dismissal of all claims against Defendant in their entirety

and with prejudice.

                                       STIPULATION


       It is stipulated by and between the parties hereto that this action be dismissed with

prejudice as to all parties and as to all causes of action with each party to bear their own

attorney’s fees and costs.

DATED:        May 5, 2021      FOR JOSH LIMAS, Plaintiff

                                       BY:       /S/ R. Bruce Tharpe________
                                       R. Bruce Tharpe
                                       PO Box 101
                                       Olmito, Texas 78575
                                       (956) 255-5111 - Office
                                       (866) 599-2596 - Fax
                                       Texas State Bar ID No. 19823800
                                       Federal Bar ID 13098
 Case 5:20-cv-00230 Document 10 Filed on 05/06/21 in TXSD Page 2 of 2




DATED:    May 5, 2021        FOR LFD, LLC

                             BY: _/s/ Michael A. McGurk
                             Michael A. McGurk
                             WALSH McGURK CORDOVA NIXON, PLLC
                             1506 S. Lone Star Way, Suite 10
                             Edinurg, Texas 78539
                             (956) 632-5030 – Office
